Argued September 27, 1944.
This appeal is ruled by our decision in Com. ex rel. Maroney v.Maroney, 121 Pa. Super. 489, 184 A. 289.
Accordingly, the order will be reversed and the cause remanded to the court below for hearing and determination, uninfluenced by the fact that the petitioner may have the right to apply to the court of common pleas for an order allowing alimony pendente lite in the divorce action brought by her husband, or may have made such application since the dismissal of her petition.
It is so ordered. Costs to be paid by appellee. *Page 549